Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 4, 5, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikemoto (US 20130112754).
Regarding claim 1, Ikemoto discloses a module comprising: 
a first substrate (11, figure 1, 9A, 9B) having a lower surface; 
a semiconductor package (chip 31) disposed on the lower surface of the first substrate and including a radio frequency integrated circuit (RFIC, the chip are rfic chip, paragraph 4); 

a flexible substrate (13) connecting a side surface of the first substrate and the side edge surface of the second substrate to each other, and more flexible than the first and second substrates; and 
an electronic component (components 33 on substrate 12) disposed on the second planar surface of the second substrate and having electrodes (electrodes connecting components to substrate 12) which are respectively connected to the second substrate.

Regarding claim 2, Ikemoto discloses the claimed invention as set forth in claim 1.  Ikemoto further discloses the electronic component has a thickness greater than that of the RFIC (component 31 is thicker than 33, figure 10A).

Regarding claim 4, Ikemoto discloses the claimed invention as set forth in claim 1.  Ikemoto further discloses the semiconductor package further includes at least one passive component disposed on the lower surface of the first substrate, and wherein the electronic component has a thickness greater than that of the at least one passive component (the chip may be passive components; paragraph 30.  Thickness of the components are different from each other, figure 10A).

Regarding claim 5, Ikemoto discloses the claimed invention as set forth in claim 4.  Ikemoto further suggests the RFIC is surface-mounted on the lower surface of the first substrate, and wherein the at least one passive component is surface-mounted on the lower surface of the first substrate (the components are surface mounted rfic active chips; paragraph 4 and 33).

Regarding claim 12, Ikemoto discloses the claimed invention as set forth in claim 1.  Ikemoto further suggests the electrodes of the electronic component is disposed to perpendicular to the second substrate (components are disposed on the surface the substrate and perpendicular to the surface of the substrate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, 8, 10, 11, 13 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto (US 20130112754).
Regarding claim 3, Ikemoto discloses the claimed invention as set forth in claim 2.  
Ikemoto does not explicitly disclose the electronic component is a power inductor.

It would have been obvious to one having skill in the art at the effective filing date of the invention include a power inductor in the circuitry in order to manage the power of the circuit board.

Regarding claim 6, Ikemoto discloses the claimed invention as set forth in claim 5.  
Ikemoto does not explicitly disclose the semiconductor package further includes a shield can disposed on the lower surface of the first substrate and surrounding the RFIC and the at least one passive component.
Ikemoto suggests a case (51, figure 13A) protecting the components.
It would have been obvious to one having skill in the art at the effective filing date of the invention to provide a shield where needed in order to protect components on the circuit board from environment.

Regarding claim 8, Ikemoto discloses the claimed invention as set forth in claim 1.
Ikemoto does not explicitly disclose the semiconductor package further includes: a power management integrated circuit (PMIC) disposed on the lower surface of the first substrate; and a shield can disposed on the lower surface of the first substrate and surrounding the RFIC and the PMIC.

It would have been obvious to one having skill in the art at the effective filing date of the invention include a power management integrated circuit (PMIC) in the circuitry in order to manage the power of the circuit board.
Ikemoto suggests a case (51, figure 13A) protecting the components.
It would have been obvious to one having skill in the art at the effective filing date of the invention to provide a shield where needed in order to protect components on the circuit board from environment.

Regarding claim 10, Ikemoto discloses the claimed invention as set forth in claim 1.
Ikemoto does not explicitly disclose the semiconductor package further includes a power management integrated circuit (PMIC) disposed on the lower surface of the first substrate, wherein the PMIC is disposed closer to the electronic component, as compared to the RFIC.
Ikemoto suggests the chip may be active and passive chips such as wireless ICs, chip inductor, memory circuits, logic circuits and liquid.  It is obviously power inductor belongs to this group.
It would have been obvious to one having skill in the art at the effective filing date of the invention include a power management integrated circuit (PMIC) in the circuitry in order to manage the power of the circuit board.

Regarding claim 11, Ikemoto discloses the claimed invention as set forth in claim 10.
Ikemoto does not explicitly disclose the electronic component is a power inductor (PI).
Ikemoto suggests the chip may be active and passive chips such as wireless ICs, chip inductor, memory circuits, logic circuits and liquid.  It is obviously power inductor belongs to this group.
It would have been obvious to one having skill in the art at the effective filing date of the invention include a power inductor in the circuitry in order to manage the power of the circuit board.

Regarding claim 13, Ikemoto discloses the claimed invention as set forth in claim 1.
Ikemoto does not explicitly disclose an adhesive member disposed on the first planar surface of the second substrate.
Ikemoto suggests an adhesive layer 43, figure 6, on substrate 11.
It would have been obvious to one having skill in the art at the effective filing date of the invention to use adhesive as needed in order to attach component to the surface of the substrate.

Regarding claim 14, Ikemoto discloses the claimed invention as set forth in claim 13.  Ikemoto further suggests the adhesive member is in contact with the side surface of 

Regarding claim 15, Ikemoto discloses the claimed invention as set forth in claim 1.
Ikemoto does not explicitly disclose an antenna pattern disposed above the semiconductor package and disposed to overlap with the first substrate in a vertical direction.
Ikemoto suggests antenna pattern (55, figure 13A).
It would have been obvious to one having skill in the art at the effective filing date of the invention to include an antenna in the package in order to connect the circuit board to other electronic device.

Regarding claim 16, Ikemoto discloses the claimed invention as set forth in claim 15.  Ikemoto further suggests the second substrate is disposed between the antenna pattern and the electronic component (with the antenna suggested in claim 15, the position of the antenna may be rearrange to any position on the circuit board as necessary).


Allowable Subject Matter
Claims 7, 9, 17 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 4, 5, a combination of limitations that the semiconductor package further includes: an encapsulant disposed on the lower surface of the first substrate and covering at least a part of the RFIC and the at least one passive component; and a metal layer covering an outer surface of the encapsulant. None of the reference art of record discloses or renders obvious such a combination.
	
Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the semiconductor package further includes: a power management integrated circuit (PMIC) disposed on the lower surface of the first substrate; an encapsulant disposed on the lower surface of the first substrate and covering at least a part of the RFIC and at least a part of the PMIC; and a metal layer covering an outer surface of the encapsulant. None of the reference art of record discloses or renders obvious such a combination.

claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the semiconductor package further includes: a frame having a first through-hole in which the RFIC is disposed; an encapsulant filling at least a part of the first through-hole; and a connection structure disposed between the frame and the first substrate and including redistribution layers electrically connected to the RFIC. None of the reference art of record discloses or renders obvious such a combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kamgaing (US 20190288371) discloses two substrates interconnected by a flexible board, figure 3.
aAny inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848